TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00328-CR
NO. 03-03-00329-CR



Robert Dickinson, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT

NOS. 2022151 & 3021151, HONORABLE FRED A. MOORE, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's second motion for extension of time to file brief is granted.  Appellant's
counsel, Mr. Alexander L. Calhoun, is ordered to tender a brief in these causes no later than October
13, 2003.  No further extension of time will be granted.
It is ordered September 16, 2003. 

Before Chief Justice Law, Justices B. A. Smith and Patterson
Do Not Publish